STONE, J.
When both parties announce themselves ready for trial, and express themselves satisfied with a jury empanneled for the trial, the trial is so far entered upon, as to preclude the consideration of a motion then for the first time made, to suppress an entire deposition taken in the cause. — Code of Ala. § 3081.
The ruling on demurrer, not being shown in the judgment entry, can not be considered by us. If it could, there is nothing in the present demurrer, which, if a defect at all, could be reached in that form. The demurrer only brings up the sufficiency of the complaint.
In an action to recover chattels in specie, a failure to find and seize the property sued for, is no defense, either in abatement or bar.
Affirmed.